Citation Nr: 0717688	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1987 to December 
1990.

This appeal is from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).  The RO denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The claims file reveals several unimplemented opportunities 
to assist the veteran to develop evidence to substantiate his 
claim.  The Veterans Claims Assistance Act (VCAA) mandates VA 
provide this assistance.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

The veteran's original application for compensation reported 
treatment at VAMC Jamaica Plain for a psychological attack in 
September 1995.  There is no documentation that the RO 
requested such records.

An October 2004 statement by a VA psychiatrist referred to 
recent VA outpatient trauma clinic intake and multiple 
diagnoses of PTSD by VA practitioners.  Too few VA outpatient 
records are in the claims file to constitute the amount of 
evaluation 




and treatment described.  The RO should obtain all of the 
veteran's VA psychiatric treatment records.

A July 2003 letter of record from the Social Security 
Administration (SSA) documents the veteran's receipt of 
Social Security Disability benefits.  In June 2004, the 
veteran told a VA compensation examiner that he receives SSDI 
for psychiatric disability.  A July 2005 SSA letter shows the 
veteran still in receipt of SSDI.  VA has not sought SSA 
records.

The June 2004 VA examiner's opinion referred to medical 
records from Camp Lejeune, where the examiner stated the 
veteran was stationed most of the time.  The veteran's 
personnel records do not show he was stationed at Camp 
Lejeune.  This matter should be investigated with an inquiry 
to the veteran whether and if so when he received any 
psychiatric treatment at Camp Lejeune.

The veteran has repeatedly asserted he requested and received 
multiple transfers aboard the U.S.S. Coral Sea.  He 
identified them in an August 2004 statement.  Records of 
changes in duty can be significant evidence in claims for 
service connection for PTSD caused by personal assault.  
38 C.F.R. § 3.304(f)(3) (2006).

The RO obtained the veteran's complete service personnel 
record, and they do not show specific assignments aboard 
ship.  VA should notify the veteran that he must produce any 
documentation he has of the changes in duty assignment he 
alleges or report any source of such documentation of which 
he is aware.

Finally, in light of the extensive development to be done, 
and because the veteran had VA psychological testing twice 
since the June 2004 VA compensation exam, another, fully 
informed, examination is warranted.

Accordingly, the case is REMANDED for the following action:





1.  Make arrangements to obtain the 
veteran's September 1995 VA psychiatric 
records, including emergency room records, 
from VAMC Jamaica Plain, and all reports 
of subsequent psychiatric treatment 
through Boston healthcare system, i.e., 
Jamaica Plain, Causeway Street, and West 
Roxbury.  Also, make arrangements to 
obtain any treatment records from the Vet 
Center.

2.  Request all medical records and any 
administrative law judge decisions 
pertaining to the veteran from the Social 
Security Administration.

3.  Request the veteran to report if and 
when he received any psychiatric treatment 
at Camp Lejeune, and to produce any 
documentation he has of his several duty 
assignments aboard the U.S.S. Coral Sea, 
or to report any source of such 
information of which he knows.  If the 
veteran reports a source of evidence not 
already queried, request the information.

4.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
psychiatrist with the claims file.  All 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.

The psychiatrist is to note the service 
medical records of September 1987, 
December 1988, and January 1989 that 
reflect the veteran's emotional status, 
the Navy personnel records including those 
of his rates and advancements, all post-
service psychiatric treatment and testing 
records, and the October 2004 statement of 
the treating VA psychiatrist.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV.

If the examiner diagnoses PTSD, he or she 
is to provide an opinion whether the 
service medical records or the service 
personnel records show that a personal 
assault occurred in service (i.e., show 
behavior consistent with the aftermath of 
assault in service).

The psychiatrist must express an opinion 
as to whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having occurred 
during active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Readjudicate the claim at issue.  If 
any claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

